United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3396
                                   ___________

United States of America,           *
                                    *
           Plaintiff–Appellee,      *
                                    * Appeal from the United States
      v.                            * District Court for the District of
                                    * Minnesota.
Walter Piwowar, also known as       *
Walter Piwowar, Jr.,                *
                                    *
           Defendant–Appellant.     *
                               ___________

                             Submitted: May 15, 2007
                                Filed: July 5, 2007
                                 ___________

Before BYE and SMITH, Circuit Judges, and NANGLE,1 District Judge.
                               ___________

BYE, Circuit Judge.

       A jury convicted Walter Piwowar of three counts of being a felon in possession
of firearms and ammunition under 18 U.S.C. § 922(g)(1), after law enforcement
officers seized fifteen firearms and a large amount of ammunition from his home and
business properties. The district court2 sentenced him to 37 months imprisonment.

      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      2
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
He appeals only his conviction for the firearms and ammunition seized from his
business property, arguing he was no longer in possession of them when they were
seized, and thus the evidence was insufficient to sustain his convictions. We affirm.

                                            I

        On November 17, 2004, law enforcement officers executed a search warrant at
a business property owned by Piwowar, resulting in the seizure of fourteen firearms
and several containers of ammunition from a building located there. The first floor
of the building, at one time a truck stop and garage, is divided into two discrete areas.
The firearms and ammunition were located in one area, on the north side of the
building, which he leased to Christina Lenczuk, a childhood friend and sometime
girlfriend. Lenczuk leased the area for storage, with the goal of eventually opening
an antique shop on the property. The second half of the floor was used exclusively
by Piwowar for storage and vehicle repairs.

       The firearms and ammunition were seized from a padlocked walk-in
refrigerator located in the portion of the building leased by Lenczuk. While Piwowar
claimed not to have a key to Lenczuk’s area, he did have a key to the walk-in
refrigerator and Lenczuk did not. In addition, officers testified they were able to enter
Lenczuk’s area without a key via access from the rear during the course of their
search. They were also able to access the walk-in refrigerator without utilizing a key
by taking the door off its hinges. A key to the refrigerator was later found on a key
ring in Piwowar’s briefcase, located in his van.

        When police called Lenczuk the day of the search, she denied any knowledge
of the firearms, but later said she did so because she was frightened. At trial, she
testified she had written Piwowar a check for $4,000 in exchange for the firearms
located in the walk-in refrigerator and stated she never moved the firearms after taking
possession of them, instead leaving them in the walk-in refrigerator. She also testified

                                          -2-
as to a plan to sell them at an auction with Piwowar’s guidance. In addition, she
testified about a key she possessed to the leased area of the property and
acknowledged not having a key to the walk-in refrigerator.

       On December 2, 2005, the jury found Piwowar guilty of possessing the firearms
and ammunition in violation of 18 U.S.C. § 922(g)(1). He appeals, contending the
evidence was insufficient to support the conviction, as he had sold the firearms and
ammunition previously and thus was no longer in possession of them on the date of
the seizure by law enforcement officers.

                                          II

       “We review the sufficiency of the evidence de novo, viewing evidence in the
light most favorable to the government, resolving conflicts in the government’s favor,
and accepting all reasonable inferences that support the verdict.” United States v.
Guenther, 470 F.3d 745, 747 (8th Cir. 2006) (quoting United States v. Washington,
318 F.3d 845, 852 (8th Cir. 2003)). This is a strict standard of review, as “[w]e may
reverse only if no reasonable jury could have found the defendant guilty beyond a
reasonable doubt.” Id.

       To convict Piwowar of being a felon in possession of firearms and ammunition,
the government was required to prove beyond a reasonable doubt the following: (1)
He previously had been convicted of a crime punishable by a term of imprisonment
exceeding one year, (2) had knowingly possessed a firearm and ammunition, and (3)
the firearm and ammunition had been in or had affected interstate commerce. United
States v. Johnson, 474 F.3d 1044, 1048 (8th Cir. 2007). Knowing possession can be
actual or constructive, as well as sole or joint. Guenther, 470 F.3d at 747.
Constructive possession of a firearm is established if the possessor had control over
the place where the firearm was located, or control, ownership, or dominion over the
firearm itself. Id. Constructive possession “requires knowledge of an object, the

                                         -3-
ability to control it, and the intent to do so.” United States v. Cuevas-Arrendondo,
469 F.3d 712, 715 (8th Cir. 2006).

       It is Piwowar's contention the evidence was insufficient to prove his intent to
control the firearms and ammunition found in the refrigerator. We disagree. While
he contends the evidence shows his having sold these items to Lenczuk and there is
no evidence he touched or even looked at them after becoming a felon, he overlooks
the evidence he owned the building where the refrigerator was located and possessed
the sole key to the refrigerator. Lenczuk, whom he contends owned the firearms and
ammunition, did not possess such a key. Such evidence supports the jury’s finding
that he intended to control the firearms and ammunition at issue. See Guenther, 470
F.3d at 747 (finding possession of a key to a vehicle’s trunk supported a finding the
defendant exercised control over the contents of the trunk); United States v. Brett, 872
F.2d 1365, 1369 n.3 (8th Cir. 1989) (finding, in a drug possession case, sufficient
evidence of constructive possession as “every other circuit to address this issue agrees
that the holder of the key, be it to the dwelling, vehicle or motel room in question, has
constructive possession of the contents therein”).

       It is true Lenczuk testified, contrary to her initial statement to police, that
Piwowar sold her the firearms and ammunition and that she took sole ownership and
control of them. A jury might have accepted this testimony and concluded he no
longer possessed the firearms and ammunition. We have held, however, “the presence
of one possible ‘innocent’ explanation for the government’s evidence does not
preclude a reasonable jury from rejecting the exculpatory hypothesis in favor of guilt
beyond a reasonable doubt.” United States v. Maloney, 466 F.3d 663, 667 (8th Cir.
2006). In addition, because the record contains inconsistent statements from Lenczuk
as well as her curious admission she did not possess a key for the refrigerator, which
contained the firearms and ammunition she supposedly purchased, the jury could have
easily rejected her story. We have often held “[w]e enjoy no greater vantage point on
appeal than did the jury at trial, and we have no right to usurp the jury’s role to judge

                                          -4-
the facts and make credibility findings.” United States v. Porter, 409 F.3d 910, 915
(8th Cir. 2005).

        Piwowar further argues the government did not meet its burden of constructive
possession based on the key because he was a “packrat” and there was no evidence on
the record he was aware he still possessed the key. He cites no case law, however, and
we have found none, suggesting the government was required to show he knew he
possessed the key. In Brett, we concluded mere “proof of possession of the key to the
front door of the house” is sufficient to prove the “knowing possession” of the house’s
contents. Brett, 872 F.2d at 1369. So too here, we find his possession of the sole key
to the refrigerator as being sufficient to prove knowing possession of the firearms and
ammunition inside.

       In sum, we hold a reasonable jury could find Piwowar constructively possessed
the firearms and ammunition seized from his business property.

                                          III

      For the foregoing reasons, we affirm.
                      ______________________________




                                         -5-